Holmes, J.,
concurring. I must concur in the judgment in that, as stated by the majority, the General Assembly has made a legislative policy decision in favor of statewide uniformity'in the building of these so-called industrialized units. R. C. Chapters 3781 and 3791 are general laws by nature, and local laws in conflict therewith must give way.
Being strongly in support of home rule powers of municipalities in the exercise of their police powers, granted by Section 3, Article XVIII of the Ohio Constitution, I would have entertained serious doubt as to such legislative intrusion upon local authority, had I been in a legislative capacity. However, I must judicially review these sections in light of the constitutional provisions, and conclude that the state was within its power in enacting such general laws.